SMITH, Judge.
This petition for review by certiorari (Rule 4.5c, F.A.R.) is addressed to a decision of the Industrial Relations Commission in an unemployment compensation matter. Sec. 443.07, F.S.1973. The 1974 Administrative Procedure Act, chapter 120, F.S.1973 (1974 Sup.), is said by petitioner to provide our jurisdiction. That Act provides for district court of appeal review of agency action in the district “where the agency maintains its headquarters or where a party resides.” Sec. 120.68(2), F.S.1973 (1974 Sup.). The Industrial Relations Commission has its office at the seat of this Court in Tallahassee.
Because the 1974 Administrative Procedure Act replaced the provisions for judicial review in administrative matters m Florida Statutes 1973 [ch. 74 — 310, § 3(1), Fla.Laws], petitioner asserts that § 443.07 (4)(e), F.S.1973, providing for review of Industrial Commission orders in the district “in which the issues involved were decided by an appeals referee,” was thus supplanted. We need not decide that question. This administrative adjudicative proceeding began prior to January 1, 1975, the effective date of the 1974 Administrative Procedure Act. Ch. 74-310, § 6, Fla.Laws. Therefore, the repealing clause and other provisions of the new Act would be ineffective in this matter. Sec. 120.72(2), F. S.1973 (1974 Sup.). See Lewis v. Judges of the District Court of Appeal, First District, 322 So.2d 16 (Fla.1974). This petition is cognizable in the Distict Court of Appeal, Third District. Sec. 443.07(4) (e), F.S.1973; Maryland Cas. Co. v. Marshall, 106 So.2d 212 (Fla.App. 1st, 1958). It will be transferred to that Court.
It is ordered.
BOYER, C. J., and MILLS, J., concur.